Citation Nr: 1827491	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  17-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating, prior to July 26, 2017, and 30 percent thereafter for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a March 2018 rating decision, the Veteran's bilateral hearing loss was increased to 30 percent from July 26, 2017.  However, as this was not a full grant of the benefits sought on appeal, the issue remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the Board notes that in Rice v. Shinseki, 22 Vet. App. (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran.  In this case, neither the Veteran nor the record has raised the matter of unemployability due to his service-connected disabilities.  Therefore, the issue is not before the Board. 

This case was previously before the Board in June 2017, where the issue on appeal was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to July 26, 2017, loss the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to auditory acuity of no more than level II in the right ear and level II in the left ear.

2.  From July 26, 2017, the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to auditory acuity of no more than level IX in the right ear and level IV in the left ear.


CONCLUSIONS OF LAW

1.  Prior to July 26, 2017, the criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

2.  From July 26, 2017, the criteria for an initial rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated based on specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Bilateral Hearing Loss Prior to July 26, 2017

Prior to July 26, 2017, the Veteran's service-connected bilateral hearing loss was evaluated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  The Veteran filed his notice of disagreement in December 2012, seeking a compensable rating.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing- threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The provisions of 38 C.F.R. § 4.86, addresses exceptional patterns of hearing impairment and allows for use of Table VIA, which evaluates hearing impairment based only on pure tone averages, if the veterans puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more.

In this instance, the Veteran underwent a VA examination in February 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
35
45
70
LEFT
30
30
30
40
60

The average puretone threshold was 48 decibels in the right ear and 40 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  The examiner confirmed bilateral sensorineural hearing loss.  

Utilizing 38 C.F.R. § 4.86, Table VI for the right and left ear, this corresponds to hearing level of II in the right ear and II in the left ear.  A combination of these hearing levels under 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.  As such, a compensable rating is not warranted prior to July 26, 2017.  


Increased Rating for Bilateral Hearing Loss as of July 26, 2017

Conversely, during an examination in July 2017, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
90
95
CNT
LEFT
50
55
60
65
70

The Board notes that the Veteran did not respond at 4000 and above hertz in the right ear.  The average puretone threshold was 94 decibels in the right ear and 62 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 54 percent in the right ear and 88 percent in the left ear.  Utilizing 38 C.F.R. § 4.86, Table VIA for right and left ear, this corresponds to hearing level of IX in the right ear and IV in the left ear.  A combination of these hearing levels under 38 C.F.R. § 4.85, Table VII, yields a 30 percent evaluation, and no higher.

The Board has also considered the functional effects of the Veteran's service-connected bilateral hearing loss.  As reported in the February 2011 examination, the Veteran's usual occupation is not affected by his service-connected bilateral hearing loss.  The effect of his hearing loss on the Veteran's daily activity is that his communication was adversely affected due to his inability to discriminate speech especially in noise Additionally at the July 2017 VA examination, the Veteran reported he has difficulty hearing on the phone, and difficulty hearing his wife during conversations.  Although recommended, the Veteran does not use hearing aids from the VA.  The schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's bilateral hearing loss prior to July 26, 2017 and an increased rating in excess of 30 percent, as of July 26, 2017.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating prior to July 26, 2017, and 30 percent thereafter for bilateral hearing loss is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


